Mr. Presiding Justice O’Connor delivered the opinion of the court. 7. Negligence, § 214*—when instruction referring jury to declaration not erroneous. An instruction in a personal injury action which told the jury that if they believed from the evidence that the plaintiff had proven the allegation of certain counts of the declaration by a preponderance of the evidence, and that she had suffered and sustained injuries in the manner charged in such counts and that she was in the exercise of ordinary care and free from negligence, they should find the defendant guilty, held not open to the objection that the jury were left to determine what the allegations of such counts were. 8. Negligence, § 88*—when doctrine of assumed risk inapplicable. The doctrine of assumed risk rests upon and grows out of the contractual relation which exists between master and servant, and is not involved in negligence cases where such relation does not exist. 9. New trial, § 107*—when verdict may not be impeached by affidavits of jurors. An affidavit in a personal injury action tending to show that jurors, when deliberating in the jury room, had included in their verdict items for doctor’s bills, attorney’s fees, etc., held not receivable in support of the defendant’s contention that the verdict was excessive. 10. Damages, § 115*—when verdict for personal injuries excessive. A judgment for $5,625 entered in a personal injury action in favor of a woman who had sustained a sprain of one of her ankles, ordered reversed unless the plaintiff should remit to $3,000.